Order entered September 6, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00943-CV

            DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellant

                                             V.

                         KINGMAN HOLDINGS, LLC, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-12-883

                                         ORDER
       The Court has before it appellant’s September 4, 2013 unopposed motion for extension of

time to file appellant’s brief. The Court GRANTS the motion and ORDERS appellant to file its

brief by November 4, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE